              Case 2:19-cv-01488-MJP Document 53 Filed 12/29/20 Page 1 of 5




 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10          SCOTT KINGSTON,                                CASE NO. C19-1488 MJP

11                                Plaintiff,               ORDER ON DISCOVERY
                                                           MOTIONS
12                 v.

13          INTERNATIONAL BUSINESS
            MACHINES CORPORATION,
14
                                  Defendant.
15

16
            This matter comes before the Court on Plaintiff’s Motion for Relief from Deadline and
17
     Motion Exclude Expert Testimony (Dkt. No. 40) and Plaintiff’s Motion for Relief from Deadline
18
     and Motion to Compel (Dkt. No. 42). Having reviewed the Motions, the Oppositions (Dkt. Nos.
19
     44 and 45), Replies (Dkt. Nos. 46 and 47), and all supporting papers, the Court: (1) GRANTS the
20
     Motion to Exclude Expert Testimony; and (2) RESERVES RULING on the Motion to Compel
21
     pending in camera review of the disputed settlement agreement.
22

23

24


     ORDER ON DISCOVERY MOTIONS - 1
              Case 2:19-cv-01488-MJP Document 53 Filed 12/29/20 Page 2 of 5




 1                                           BACKGROUND

 2          Plaintiff Scott Kingston brings retaliation, age discrimination, wage withholding, breach

 3   of contract, and related claims against his former employer, International Business Machines

 4   Incorporated (IBM).

 5          As relates to the Motion to Compel, Kingston alleges that IBM retaliated against him for

 6   complaining about the discriminatory treatment by IBM against an African American employee

 7   under his management, Jerome Beard. Kingston alleges that he complained about IBM’s

 8   decision to cap a commission due to Beard for a large sale, while IBM allowed a white

 9   employee, “Nick,” to receive a full, uncapped commission for a similarly large sale. Beard filed

10   suit against IBM purportedly alleging similar claims to Beard based largely on the same facts.

11   Beard settled his suit against IBM, and Kingston now seeks a complete, unredacted copy of the,

12   settlement agreement. IBM has agreed to provide a copy of the settlement agreement for

13   “attorneys’ eyes only” with the amount of the settlement redacted.

14          As relates to the Motion to Exclude, Kingston seeks exclusion of William Skilling’s

15   expert report on Kingston’s efforts to mitigate his damages. IBM served this report as a rebuttal

16   to the expert damages prepared for Kingston by Erick West. In his opening report, West touched

17   on the issue of mitigation, but primarily to note that his damages calculations “assumed no past

18   or future mitigation employment for Mr. Kingston.” (Dkt. No. 41 at 9.) Skilling provided a 25-

19   page report detailing his opinion as to Kingston’s efforts and ability to mitigate his damages by

20   finding alternative employment. (Dkt. No. 41 at 25-50.)

21

22

23

24


     ORDER ON DISCOVERY MOTIONS - 2
                 Case 2:19-cv-01488-MJP Document 53 Filed 12/29/20 Page 3 of 5




 1                                                ANALYSIS

 2   A.        Motion to Exclude

 3             Kingston seeks an order excluding the report of William Skilling on the theory that is was

 4   an untimely-disclosed expert report that IBM tries to masquerade as a rebuttal report. The Court

 5   agrees.

 6             Under Rule 26(a)(2)(D)(ii), a party may serve a rebuttal expert report “solely to

 7   contradict or rebut evidence on the same subject matter identified by another party.” Rebuttal

 8   reports must be tailored to respond directly to the subject matter of the opinions offered by the

 9   opening expert’s report. See, e.g., Rodriguez v. Walt Disney Parks & Resorts U.S., Inc., 2018

10   WL 3532906, at *2 (C.D. Cal. July 2, 2018).

11             In his “rebuttal” report, Skilling provides a wide-ranging opinion on Kingston’s ability

12   and efforts to find employment. (Dkt. No. 41 at 25-50.) This opinion does not rebut any opinion

13   offered by Kingston’s expert, Erick West. On the topic of mitigation, West merely identified

14   mitigation as an issue on which he assumed Kingston was not and would not be employed. He

15   provided no opinion on whether Kingston could find employment. Skilling’s report thus does not

16   rebut West’s opinion, and West’s report did not open the door for Skilling’s report.

17             The Court finds exclusion of Skilling’s report proper. Skilling’s opinions go to IBM’s

18   mitigation affirmative defense that forms part of its case-in-chief. See Burnside v. Simpson

19   Paper Co., 66 Wn. App. 510, 529 (1992), aff’d, 123 Wn.2d 93 (1994). The report should have

20   been disclosed as an opening report, not as a rebuttal. See Fed. R. Civ. P. 26(a)(2)(D); Dkt. No.

21   29. While IBM offers Kingston the chance to retain an expert and depose Skilling, Kingston

22   convincingly argues that the late disclosure of Skilling would still be prejudicial. Kingston would

23   be forced to retain a mitigation expert on a short time frame and conduct expert discovery while

24


     ORDER ON DISCOVERY MOTIONS - 3
                  Case 2:19-cv-01488-MJP Document 53 Filed 12/29/20 Page 4 of 5




 1   in the middle of briefing his opposition to IBM’s pending motion for summary judgment and

 2   preparing for trial. The Court finds IBM’s failure to timely disclose Skilling’s report was not

 3   harmless or substantially justified, and that exclusion of the report is proper under Rule 37(c)(1).

 4   The Court GRANTS the Motion to Exclude.

 5           The Court notes that IBM does not contest Kingston’s request to permit consideration of

 6   the Motion after the deadline passed for discovery motions. The Court finds good cause to permit

 7   this late filing. See Fed. R. Civ. P. 16(b).

 8   B.      Motion to Compel

 9           1.       The Motion is Timely

10           Invoking Rule 16(b), Kingston asks to be excused from failing to file his Motion to

11   Compel before the discovery motion deadline lapsed. “Rule 16(b)’s ‘good cause’ standard

12   primarily considers the diligence of the party seeking the amendment.” Johnson v. Mammoth

13   Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992). The Court may extend the deadline if the

14   moving party shows that it could not reasonably meet the deadline despite its diligence. Id.

15           Kingston has demonstrated reasonable diligence in pursuing this discovery. Kingston

16   served his discovery request for the settlement agreement the day before the discovery motion

17   deadline and received IBM’s response the day before discovery was to close. (See Dkt. No. 29;

18   Declaration of Toby Marshall ISO Motion to Compel ¶¶ 3-4 (Dkt. No. 43).) Kingston promptly

19   met and conferred and filed the Motion six days after the close of discovery. IBM argues that

20   Kingston’s counsel was aware of the settlement agreement earlier and failed to request it before

21   the close of discovery. But while Kingston may have been able to demand this document earlier,

22   the Court does not find this demonstrates a lack of diligence. The Court notes that Kingston

23   served the discovery request with sufficient time to permit a response and moved quickly to file

24


     ORDER ON DISCOVERY MOTIONS - 4
                 Case 2:19-cv-01488-MJP Document 53 Filed 12/29/20 Page 5 of 5




 1   this motion—albeit a month after the deadline for discovery motions. The delay of one month

 2   has not caused prejudice, and IBM has not argued as much. The Court finds good cause to

 3   excuse the delay and considers the Motion.

 4          2.       The Settlement Agreement

 5          Kingston seeks the unredacted production of the settlement agreement between Beard

 6   and IBM. Kingston argues that the amounts and allocation of the settlement agreement are

 7   relevant to his claims because they could show information about IBM’s discriminatory

 8   treatment and its policy about capping commissions. The Court finds this argument of relevance

 9   tenuous. But the Court cannot resolve the issue without a review of the settlement agreement

10   itself. The Court therefore ORDERS IBM to produce a copy of the Beard settlement agreement

11   for in camera review by no later than January 4, 2021. The Court will then assess whether the

12   agreement must be produced and, if so, on what terms.

13                                            CONCLUSION

14          The Court GRANTS Kingston’s Motion to Exclude Skilling’s untimely expert report that

15   cannot properly be considered a rebuttal report. The Court RESERVES RULING on Kingston’s

16   Motion to Compel, and will decide the issue after IBM produces the settlement agreement for in

17   camera review. IBM must produce the agreement to the Court by no later than January 4, 2021.

18          The clerk is ordered to provide copies of this order to all counsel.

19          Dated December 29, 2020.

20                                                        A
                                                          Marsha J. Pechman
21
                                                          United States District Judge
22

23

24


     ORDER ON DISCOVERY MOTIONS - 5
